451 F.2d 601
UNITED STATES of America, Plaintiff-Appellee,v.Lee Alfred SMITH, Defendant-Appellant.
No. 71-2348.
United States Court of Appeals,Ninth Circuit.
Dec. 20, 1971.

Barry J. Portman (argued), Deputy Federal Public Defender, John K. Van De Kamp, Federal Public Defender, Los Angeles, Cal., for defendant-appellant.
Chester L. Brown, Asst. U. S. Atty.  (argued), Robert L. Meyer, U. S. Atty., Eric A. Nobles, Asst. U. S. Atty. & Chief, Criminal Division, Tom G. Kontos, Asst. U. S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before DUNIWAY and ELY, Circuit Judges, CROCKER, District Judge*.
PER CURIAM:


1
The judgment of conviction must be reversed.  United States v. Andersen, 9 Cir., 1971, 447 F.2d 1063; United States v. Zaragoza, 9 Cir., 1971, 449 F.2d 1278.


2
Reversed. The mandate will issue forthwith, and the indictment shall be dismissed.  A petition for rehearing will not be entertained.



*
 Honorable M. D. Crocker, United States District Judge, Eastern District of California, sitting by designation